 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                     SEATTLE DIVISION

10   REBEKAH SWEET,                                      Civil No. 2:18-CV-1683-MAT

11            Plaintiff,

12            vs.                                        ORDER

13   NANCY A. BERRYILL, Deputy
     Commissioner of Social Security for
14   Operations,

15            Defendant.

16            IT IS HEREBY ORDERED THAT following consideration of Defendant’s Stipulated

17   Motion for Remand, the Court REVERSES the Commissioner’s decision in this matter and

18   REMANDS the case to the Commissioner.

19            On remand, the Commissioner must: (1) reevaluate the medical evidence, including

20   longitudinal treatment notes pertaining to Plaintiff’s physical and mental impairments; (2)

21   reweigh the medical opinion evidence; (3) reevaluate Plaintiff’s testimony in light of any new

22   evidentiary determinations; and (4) continue the sequential regulatory disability analysis as

23   necessary. Plaintiff may seek reasonable attorney fee awards under the Equal Access to Justice

24   Act, 24 U.S.C. § 2412 on proper application.

     Page 1         ORDER - [2:18-CV-1683-MAT]
 1
              The Court REMANDS this case under 42 U.S.C. § 405(g) sentence four. The Clerk is
 2
     directed to enter judgment under Fed. R. Civ. P. 58. The Court vacates the briefing schedule.
 3
              DATED this 7th day of May, 2019.
 4

 5

 6                                                       A
                                                         Mary Alice Theiler
 7                                                       United States Magistrate Judge

 8

 9
     Presented by:
10
     s/ Michael Howard
11   MICHAEL HOWARD
     Special Assistant U.S. Attorney
12
     Anne Marie King
13   Of Counsel
     Office of the General Counsel
14   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
15   Seattle, WA 98104-7075
     Telephone: (206) 615-3749
16   Fax: (206) 615-2531
     michael.howard@ssa.gov
17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:18-CV-1683-MAT]
